PER CURIAM.
The answer in this case sets up a general denial, the statute of limitations, and payment. The statute of limitations applies to but part of the claim, and not to the remainder, and this was conceded upon the trial. A careful examination of the testimony leads us to the conclusion that the defense of payment was not established, nor was there any testimony given under the general denial that would tend to defeat the plaintiff’s claim. The judgment must therefore be reversed. Judgment reversed and a new trial ordered with costs to appellant to abide the event.